DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 08/11/2022 is acknowledged.
Claims 1-2, 5-11, 13-16, and 21-24 are pending.
Claims 1-16 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-6 and 8-10 under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) has been withdrawn since Na does not expressly teach applying at least one hemostatic agent in powder form. 
The rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) as applied to claims 1-6 and 9-10 above, and further in view of Surti, US 20170232141 A1 (cited on Applicant’s IDS dated 08/25/2021) has been modified to address Applicant’s amendment to claim 1.
The rejection of claims 11, 13, 14, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) has been withdrawn since Na does not expressly teach applying a composition in powder form.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) as applied to claims 11, 13, 14, 15, and 16 above, and further in view of Dowling, WO 2018184021 A1 (cited on Applicant’s IDS dated 08/25/2021) has been withdrawn since claim 12 was canceled.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant has argued Surti acknowledges challenges presented by powders, teaching that “it may be difficult or impossible to deliver therapeutic agents in a targeted manner in certain forms, such as a powder form, to a desired site (Surti, e.g., 0007).
This argument is unpersuasive because Surti clearly teaches and claims the hemostatic agent in powder form (Surti, e.g., 0011, 0044, 0046, 0088, and claim 1).
Applicant has argued none of Na, Surti, or Dowling teaches or suggests application of a hemostatic agent to a target site in powder form, followed by increasing the pH by applying a pH agent ot the target site from 1 second to 30 seconds after the hemostatic agent as claimed. Applicant has argued Surti teaches the protective covering is applied once active bleeding is stopped and states that 30 minutes is sufficient to stop bleeding (Surti, e.g., 0089-0090). Applicant has argued Surti further teaches the protective covering “will remain at and about the site of the lesion for the time sufficient for the lesion to heal (anywhere form 30 minutes to 72 hours or longer (Surti, e.g., 0108). Applicant has argued the skilled artisan would have understood Surti’s method steps to occur within a longer time frame than recited in Applicant’s claims. 
This argument is unpersuasive. 
	It is acknowledged Surti teaches the time sufficient to allow the site to be treated or healed may vary depending on the location, type and size of the lesion an may be anywhere from 30 minutes (sufficient to stop bleeding) to 72 hours or more (sufficient to allow the tissue to heal almost completely. However, this section in Surti refers to the amount of time the composition remains on the lesion after applying the coatings. With reference to the time for applying the second coating, Surti indicates the second coating may be applied once the active bleeding has stopped or slowed (Surti, e.g., 0012). Additionally, Na does teach the second coating agent is applied to maintain adherence with the mucous membrane and increase the durability of the hemostatic coating (Na, e.g., pg. 5:first full paragraph), which suggests the second coating step should be applied as soon as possible after the first coating step. 

	Applicant has argued Dowling teaches agents in liquid form, and Dowling teaches the two components are applied to generate CO2 gas thereby forming a foam. Applicant has argued the skilled artisan would not have looked to Dowling’s teaching of how to form a foam in situ by combining acidic and alkaline solutions for use in the methods of Na and Surti. 
	This argument is unpersuasive. 
	Na teaches the hemostatic agent may be mixed with an antacid such as calcium carbonate, aluminum hydroxide, magnesium hydroxide or combinations thereof (Na, e.g., pg. 5:0025-0026). It is acknowledged Dowling teaches the formation of a foam. However, Dowling teaches the foam can quickly control bleeds, including bleeds that are difficult to access, and/or that are not easily amendable o control by compression. Consequently, even if Dowling teaches the formation of a foam, Dowling teaches the foam helps control bleeding. Since Na and Surti are concerned with methods for stopping bleeding, one skilled in the art seeking to solve the problem of stopping or controlling bleeding would have considered Dowling’s teachings relevant. Since Surti suggests the protective covering applied after the hemostatic agent may form a foam, the skilled artisan would have had a reasonable expectation of successfully applying Dowling’s ratio to the method of Na and Surti. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) in view of Surti, US 20170232141.
Na teaches hemostatic agents internally applied though endoscope and application method thereof (Na, e.g., Title). Hemostatic agents for internal body use, which can be applied to a bleeding lesion of the gastrointestinal tract by an endoscopic hemostatic method (Na, e.g., Abstract). The hemostatic agent can be applied onto an ulcer through an endoscope, the ulcer completely covered with hemostatic agent (Na, e.g., abstract). Na teaches the method for stopping bleeding from a lesion (Na, e.g., abstract, claim 1). 
	Na teaches a method including the steps of inserting an endoscope catheter in the human body, applying the hemostatic agent onto the lesion of the mucous membrane (Na, e.g., 0012 and claim 5). These steps correspond to the steps of introducing a medical device into a gastrointestinal system of a patient and applying a hemostatic agent to a target site of the patient with the medical device, wherein the target site includes bleeding stomach tissue. 
	Na teaches the method further comprises applying a supplement selected from the group consisting of an H2 receptor antagonist, an antacid, and a hydrogen ion pump inhibitor (Na, e.g., claims 4-5). The supplemental agent may be applied with the coating agent, e.g., coating agent 1/hemostatic agent or coating agent 2 (Na, e.g., claim 3). 
	While Na does not expressly teach the method including a step of increasing the pH of the target site, Na does teach the method including the step of applying a pH agent to the target site as a component of either the first coating agent composition or the second coating agent composition (Na, e.g., 0012 and 0024). To the extent that increasing the pH states an intended effect of applying the pH agent, Na appears to meet this limitation. 
Alternatively, since Na clearly teaches applying pH agents which increase the pH, e.g., antacids such as calcium carbonate, aluminum hydroxide, magnesium hydroxide, for their medical/protective effect (Na, e.g., 0027), Na contains a teaching which would have prompted one skilled in the art to increase the pH of the target site by applying alkaline agents which consume acid at the site applied and/or agents which reduce the amount of acid produced by the stomach at the target site. 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood by Na by increasing the pH of the target site with a reasonable expectation of success. The skilled artisan would have been motivated to practice a method which includes the step of increasing the pH of the target site because Na teaches applying a composition containing antacids which are alkaline agents and because Na teaches the compounds promote curing of ulcers by the medical effect of the compounds. The skilled artisan would have had a reasonable expectation of success since Na clearly teaches the alkaline compounds or stomach acid production inhibiting compounds may be applied with the hemostatic composition.
	Na does not expressly teach the hemostatic agent in powder form. 
Surti teaches methods very similar to those of Na, e.g., applying multiple compositions to create a multilayer coating for hemostasis of an actively bleeding lesion, the multilayer coating containing a hemostatic layer containing a hemostatic agent in the form of a liquid, gel, or powder and a protective covering, comprising an adhesive agent in the form of a liquid, gel, or powder; the compositions are delivered to the site by catheter (Surti, e.g., 0011). Chitosan is recognized as a hemostatic agent (Surti, e.g., 0024). The coating may further comprise a pH modifier (Surti, e.g., 0011, 0054, 0119). The coating may further comprise therapeutic agents (Surti, e.g., 0083).
	Surti clearly teaches those skilled in the art that the hemostatic agent, and other components of the composition, e.g., pH modifiers (Surti, e.g., 0054) may be used in powder form as an alternative to liquid forms and still provide the same properties.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Na by applying a powder form of the hemostatic agent as suggested by Surti with a reasonable expectation of success. Since Surti teaches hemostatic agents may be applied as a powder or a solution, the skilled artisan would have understood both forms as effective for stopping bleeding. This may be viewed as a substitution of one art recognized equivalent for another where each form is suggested in prior art for the same purpose. The results would have been predictable since Surti expressly suggests the powder form would be effective like the liquid form used in Na. 	
The combined teachings of Na and Surti do not expressly teach increasing a pH of the target site by applying at least one pH agent to the target site from 1 to 30 seconds after applying the at least one hemostatic agent. 
However, Na teaches wherein the pH agent, e.g., antacid (effective to increase pH) is a component of the coating composition (Na, claim 4). 
It would have been obvious before the filing date of the presently claimed invention to modify a method suggested by Na and Surti by applying a pH agent effective to increase the pH of the target site soon after the chitosan coating because Na teaches the pH agent may be a component of the second coating composition applied after the hemostatic agent. Since the second coating is intended to bond by interaction with the hemostatic agent coating for adherence and durability the skilled artisan would have been motivated to minimize the amount of time between coating steps to achieve the desired adherence and durability offered by the interaction of the coatings. 
	Applicable to claim 2: Na teaches the same pH agents claimed, i.e., aluminum hydroxide, calcium hydroxide, magnesium hydroxide (Na, e.g., claim 4). 
Applicable to claims 5 and 8: Na teaches the H2 receptor antagonist (pH agent), antacid (pH agent), or proton pump inhibitor (pH agent) may be a component of the coating agent (Na, e.g., claim 4), i.e., the first coating agent or the second coating agent (Na, e.g., 0012, claim 3). Na teaches the coating serving as the hemostatic agent containing an antacid such as calcium carbonate, aluminum hydroxide, magnesium hydroxide, or a combination thereof (Na, e.g., claim 4, 0025-0026). Surti teaches pH agents may be present in the second protective coating step composition, e.g., to modify the pH of the coating polymers thereby improving desired properties such as adhesion (Surti, e.g., 0054). Na clearly teaches the coating composition may contain aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide (Na, e.g., claim 4). 
It would have been obvious before the effective filing date to modify a method suggested by the combined teachings of Na and Surti by applying a first comprising hemostatic chitosan and a pH agent, and then applying a composition comprising a second pH agent with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to modify the hemostatic coating composition with an antacid with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Na suggests any of the coating compositions may be modified with aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site.
Na teaches the antacids may be present in the coating, i.e., the first coating agent, second coating agent or both, which suggests the skilled artisan would have located one or more antacids in one or both the coating compositions to arrive at a hemostatic agent covering effective to treat an ulcer in the stomach with a reasonable expectation of success. 
Since both Na and Surti teach the method comprising two coating steps, and since Na teaches the method effective for applying combinations of antacids at the site of bleed in the stomach, and since Na suggests the antacid may be applied as part of the coating agent compositions, the skilled artisan would have had a reasonable expectation of successfully applying a second pH agent in the second coating step to achieve predictable results. The result would have been predictable because the skilled artisan understood that the resulting treatment composition covering the bleeding lesion in the stomach produced by the method contains both compositions applied with each coating step. 
	Applicable to claims 6 and 7: Na clearly teaches chitosan or chitosan salt, e.g., chitosan acetate, the cationic reaction product of combining chitosan with acetic acid (Na, e.g., 0033).
	Applicable to claim 8: Surti teaches the hemostatic agent in the form of a powder can be a physical admixture of two or more powdered pure hemostatic agents (Surti, e.g., 0046). The coating compositions may be in the form of a powder, a solid solution, an emulsion, a liquid, gel, foam or combination thereof. 
	Applicable to claims 9-10: Na clearly teaches the method including applying a composition containing a pharmaceutical agent, i.e., H2 receptor antagonist, antacid, or proton pump inhibitor. It would have been obvious before the filing date of the presently claimed invention to apply an H2 blocker after applying the at least one hemostatic agent since Na suggests any of the coatings may contain a H2 receptor antagonist, antacid, or proton pump inhibitor so that the final hemostatic composition contains the agent located at the target site for improved healing. 
	Accordingly, the subject matter of claims 1-2, and 5-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) in view of Surti, US 20170232141, and Dowling, WO 2018184021 A1 (cited on Applicant’s IDS dated 08/25/2021).
The teachings of Na and Surti enumerated above apply here. 
Na teaches hemostatic agents internally applied though endoscope and application method thereof (Na, e.g., Title). Hemostatic agents for internal body use, which can be applied to a bleeding lesion of the gastrointestinal tract by an endoscopic hemostatic method (Na, e.g., Abstract). The hemostatic agent can be applied onto an ulcer through an endoscope, the ulcer completely covered with hemostatic agent (Na, e.g., abstract). Na teaches the method for stopping bleeding from a lesion (Na, e.g., abstract, claim 1). 
Applicable to claim 11, Na teaches the method including applying a composition to a lesion of a mucous membrane (Na, e.g., 0029). Na teaches the composition comprising chitosan salt of acetic acid (Na, e.g., 0033). Na teaches the coating composition containing the same pH agents claimed, i.e., aluminum hydroxide, calcium hydroxide, magnesium hydroxide (Na, e.g., claim 4). 
Na does not expressly teach the hemostatic agent in powder form. 
Surti teaches methods very similar to those of Na, e.g., applying multiple compositions to create a multilayer coating for hemostasis of an actively bleeding lesion, the multilayer coating containing a hemostatic layer containing a hemostatic agent in the form of a liquid, gel, or powder and a protective covering, comprising an adhesive agent in the form of a liquid, gel, or powder; the compositions are delivered to the site by catheter (Surti, e.g., 0011). Chitosan is recognized as a hemostatic agent (Surti, e.g., 0024). The coating may further comprise a pH modifier (Surti, e.g., 0011, 0054, 0119). The coating may further comprise therapeutic agents (Surti, e.g., 0083).
	Surti clearly teaches those skilled in the art that the hemostatic agent, and other components of the composition, e.g., pH modifiers (Surti, e.g., 0054) may be used in powder form as an alternative to liquid forms and still provide the same properties.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Na by applying a powder form of the hemostatic agent as suggested by Surti with a reasonable expectation of success. Since Surti teaches hemostatic agents may be applied as a powder or a solution, the skilled artisan would have understood both forms as effective for stopping bleeding. This may be viewed as a substitution of one art recognized equivalent for another where each form is suggested in prior art for the same purpose. The results would have been predictable since Surti expressly suggests the powder form would be effective like the liquid form used in Na. 	
Surti teaches applying hemostatic agents in the form of a powder (Surti, e.g., 0051, claim 1) which is effective to achieve the same result desired in Na. Surti teaches methods effective to slow or stop bleeding (Surit, e.g., 0022).
The combined teachings of Na and Surti do not expressly teach applying a coating containing both chitosan salt and sodium bicarbonate, aluminum hydroxide, calcium hydroxide, magnesium hydroxide bismuth subsalicylate and combinations thereof. 
However, Na clearly teaches the coating composition may contain aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide (Na, e.g., claim 4). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method according to Na and Surti by applying a coating composition containing chitosan salt in the form of a powder as suggested in Surti, wherein the chitosan salt in the form of a powder is in composition with an antacid such as aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to a bleeding lesion in the stomach with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to modify the hemostatic agent coating composition with an antacid with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Na suggests any of the coating compositions may be modified with aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site.
The combined teachings of Na and Surti do not expressly teach a weight ratio of the hemostatic agent to the pH agent (hemostatic agent : pH agent) ranges from 10:1 to 1:10.
However, Dowling teaches a similar hemostatic method wherein the pH agent, e.g., carbonate or bicarbonate salt, e.g., sodium bicarbonate is present in a concentration, e.g., from about 0.1wt% to about 1 wt% (Dowling, e.g., pg. 5, 24-29), similar to the concentration of the chitosan about 0.1 to about 1 wt% (Dowling, e.g., pg. 5, 13-23). Moreover, the ratio of chitosan composition to pH agent composition applied is from 1:0.5 to 0.5:1, e.g., 1:1 (Dowling, e.g., pg. 5, 5-12). These amounts are effective to form a more stable composition, e.g. having a gel or foam structure which stabilizes the composition thereby helping to control bleeding (Dowling, e.g., ¶ bridging pp. 4-5). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify methods and compositions as understood from Na and Surti according to the teachings of Dowling to improve the composition in the same way. Like Na, Dowling teaches a method comprising applying compositions to a bleeding site wherein the composition contains chitosan and a pH agent. Dowling teaches the pH agent, when alkaline, can react with acid present in the chitosan containing composition to form a gel or a foam which stabilizes the composition in place in a manner analogous to the durability effect of the hydrophobic outer surface described by Na. The skilled artisan would have been motivated to optimize the ratio between chitosan and pH agent in the manner suggested in Dowling to achieve the treatment composition durability desired by Na with improved bleeding control as reported in Dowling. The skilled artisan would have had a reasonable expectation of success because each of the cited documents teach method and materials containing chitosan acetic acid and alkaline agents to treat bleeding wounds. 
Applicable to claim 13, Na teaches the method comprising applying a second composition to the surface of the first coating composition (Na, e.g.,0030 and 0034). While Na does not expressly teach the second composition comprising at least one pH agent that is the same or different from the at least one pH agent of the first composition, Na does suggest either or both coatings may contain aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site. It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a second coating composition exemplified in Na’s method by including aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success because Na teaches a number of agents alone or in combination which modify the pH of the stomach for improved healing, and which are applied to the site as a component of one of the coating compositions.  
Applicable to claim 14: Na teaches wherein the pH agent is a component of the coating composition (Na, claim 4). Since Na teaches the method comprises a first and second coating step, it would have been obvious to apply the pH agent soon after the chitosan coating because Na teaches the pH agent may be a component of the second coating composition applied after the hemostatic agent. While Na does not offer a time frame, Na does teach the second coating agent is applied to maintain adherence with the mucous membrane and increase the durability of the hemostatic coating which suggests the second coating step should be applied as soon as possible after the first coating step. 
Applicable to claim 15: Na teaches the method including the step of applying a second composition to the target site after applying the first composition (Na, e.g., 0030). Na teaches the coating agent containing a therapeutic agent, e.g., H2 receptor antagonist (Na, e.g., claim 4). Since Na teachings the coating agent containing a therapeutic agent for improved healing, the skilled artisan would have been motivated to include a therapeutic agent in the first coating or the second coating or both with a reasonable expectation of success since both coatings are applied to the same site to form a composite coating composition and since the composite coating composition remains at the site. 
Applicable to claim 16: Na teaches the hemostatic agent as a coating containing a supplement, e.g., an H2 receptor antagonist (see instant claim 16) or combinations thereof (Na, e.g., 0025-0026). 
Accordingly, the subject matter of claims 11, 13, 14, 15, and 16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) in view of Surti, US 20170232141, and Aiyuan, Journal of Medical Collages of PLA, 26, 2011.
The teachings of Na and Surti enumerated above apply here.
The combined teachings of Na and Surti teach applying a composition comprising a composition comprising chitosan in powder form and aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to a bleeding tissue site to slow or stop bleeding.
The combined teachings of Na and Surti do not expressly teach the chitosan is chitosan crosslinked with tripolyphosphate.
Aiyuan teaches chitosan gelled with tripolyphosphate (TPP) in the form of a powder was known and effective for hemostasis (Aiyuan, e.g., Abstract, pg. 291, c1, ¶ 2).
Aiyuan teaches chitosan-TPP exhibits ideal efficiency of hemostasis and induces wound healing through quick formation of granulation and synthesis of collagen (Aiyuan, e.g., pg. 292, conclusion).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method suggested by Na and Surti using a hemostatic agent consisting of chitosan ionically crosslinked with TPP as known from Aiyuan with a reasonable expectation of success. The skilled artisan would have been motivated to select a powder containing chitosan ionically crosslinked with TPP because Aiyuan teaches chitosan-TPP exhibits ideal efficiency of hemostasis and induces wound healing through quick formation of granulation and synthesis of collagen. The skilled artisan would have had a reasonable expectation of success since each of the cited documents suggest methods for using chitosan as a hemostatic agent. 
Applicable to claims 23 and 24: It would have been obvious before the effective filing date to modify a method suggested by the combined teachings of Na and Surti by applying a first comprising hemostatic chitosan and a pH agent, and then applying a composition comprising a second pH agent with a reasonable expectation of success. Na provides a teaching which would have prompted one skilled in the art to modify the hemostatic coating composition with an antacid with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Na suggests any of the coating compositions may be modified with aluminum hydroxide, calcium hydroxide, and/or magnesium hydroxide to improve healing at the target site.
Na teaches the antacids may be present in the coating, i.e., the first coating agent, second coating agent or both, which suggests the skilled artisan would have located one or more antacids in one or both the coating compositions to arrive at a hemostatic agent covering effective to treat an ulcer in the stomach with a reasonable expectation of success. 
Since both Na and Surti teach the method comprising two coating steps, and since Na teaches the method effective for applying combinations of antacids at the site of bleed in the stomach, and since Na suggests the antacid may be applied as part of the coating agent compositions, the skilled artisan would have had a reasonable expectation of successfully applying a second pH agent in the second coating step to achieve predictable results. The result would have been predictable because the skilled artisan understood that the resulting treatment composition covering the bleeding lesion in the stomach produced by the method contains both compositions applied with each coating step. 
	Accordingly, the subject matter of claims 21 and 23-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Na, WO 2006049463 A1 (cited on Applicant’s IDS dated 08/25/2021) in view of Surti, US 20170232141, and Aiyuan, Journal of Medical Collages of PLA, 26, 2011 as applied to claims 21, and 23-24 above and further in view of Dowling, WO 2018184021 A1 (cited on Applicant’s IDS dated 08/25/2021).
The combined teachings of Na, Surti, and Aiyuan teach a method according to claim 21, but do not expressly teach a weight ratio of the hemostatic agent to the pH agent (hemostatic agent : pH agent) ranges from 10:1 to 1:10.
	However, Dowling teaches a similar hemostatic method wherein the pH agent, e.g., carbonate or bicarbonate salt, e.g., sodium bicarbonate is present in a concentration, e.g., from about 0.1wt% to about 1 wt% (Dowling, e.g., pg. 5, 24-29), similar to the concentration of the chitosan about 0.1 to about 1 wt% (Dowling, e.g., pg. 5, 13-23). Moreover, the ratio of chitosan composition to pH agent composition applied is from 1:0.5 to 0.5:1, e.g., 1:1 (Dowling, e.g., pg. 5, 5-12). These amounts are effective to form a more stable composition, e.g. having a gel or foam structure which stabilizes the composition thereby helping to control bleeding (Dowling, e.g., ¶ bridging pp. 4-5). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify methods and compositions as understood from Na, Surti and Aiyuan according to the teachings of Dowling to improve the composition in the same way. Like Na, Dowling teaches a method comprising applying compositions to a bleeding site wherein the composition contains chitosan and a pH agent. Dowling teaches the pH agent, when alkaline, can react with acid present in the chitosan containing composition to form a gel or a foam which stabilizes the composition in place in a manner analogous to the durability effect of the hydrophobic outer surface described by Na. The skilled artisan would have been motivated to optimize the ratio between chitosan-TPP suggested by Aiyuan and pH agent in the manner suggested in Dowling to achieve the treatment composition durability desired by Na with improved bleeding control as reported in Dowling. The skilled artisan would have had a reasonable expectation of success because each of the cited documents teach method and materials containing chitosan acetic acid and alkaline agents to treat bleeding wounds. 
Accordingly, the subject matter of claim 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                                                



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615